Exhibit 3.1 RESTATED CERTIFICATE OF INCORPORATION OF RH RH, a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware (the “DGCL”), DOES HEREBY CERTIFY: FIRST:The present name of the corporation is RH.The original Certificate of Incorporation of RH was filed with the Secretary of State of the State of Delaware on August 18, 2011 under the name Restoration Hardware Holdings, Inc.The Amended and Restated Certificate of Incorporation was filed on November 1, 2012.The Certificate of Amendment of Amended and Restated Certificate of Incorporation changing the name to RH was filed on December 15, 2016. SECOND:The Board of Directors duly adopted at a meeting resolutions setting forth a proposed restatement of the Amended and Restated Certificate of Incorporation of said corporation, as amended, declaring said restatement to be advisable.The resolution setting forth the proposed restatement is as follows: RESOLVED, that the Amended and Restated Certificate of Incorporation of RH, as amended, be, and hereby is, restated in its entirety to read in full as follows:
